Case 2:17-bk-04640   Doc 135    Filed 08/25/20 Entered 08/25/20 11:12:58   Desc Main
                               Document      Page 1 of 7
Case 2:17-bk-04640   Doc 135    Filed 08/25/20 Entered 08/25/20 11:12:58   Desc Main
                               Document      Page 2 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: August 18, 2020

     LAUREEN PARENT                                                                                                     Loan:
     DEBRA MATTHEWS
     C/O JAMES ALAN FLEXER                                                                   Property Address:
     1900 CHURCH ST STE 400                                                                  221 WHITEFIELD LANE
     NASHVILLE TN 37203                                                                      CARTHAGE, TN 37030



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2020 to Aug 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Sep 24, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 465.85                  465.85                   Due Date:                                      Aug 24, 2020
 Escrow Payment:                           132.33                  104.05                   Escrow Balance:                                   1,135.38
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         132.33
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    46.22
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $1,221.49
 Total Payment:                              $598.18                    $569.90



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00       1,691.55
     Jun 2020                          114.33                               *                                        0.00       1,805.88
     Jul 2020                          132.33                               *                                        0.00       1,938.21
     Jul 2020                                                        664.16 * Escrow Disbursement                    0.00       1,274.05
     Aug 2020                                                        138.67 * Forced Place Insur                     0.00       1,135.38
                                                                              Anticipated Transactions               0.00       1,135.38
     Aug 2020                         132.33                          46.22 Forced Place Insur                                  1,221.49
                          $0.00      $378.99            $0.00       $849.05

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue. Your actual lowest monthly balance was greater than 0.00. The items with an asterisk on your
     Account History may explain this. If you want a further explanation, please call our toll-free number.




        Case 2:17-bk-04640                Doc 135         Filed 08/25/20 Entered 08/25/20 11:12:58                               Desc Main
                                                                                                                                           Page 1
                                                         Document      Page 3 of 7
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: August 18, 2020

 LAUREEN PARENT                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,221.49          694.01
Sep 2020                104.05          46.22            Forced Place Insur                           1,279.32          751.84
Oct 2020                104.05         694.00            County Tax                                     689.37          161.89
Oct 2020                                46.22            Forced Place Insur                             643.15          115.67
Nov 2020               104.05           46.22            Forced Place Insur                             700.98          173.50
Dec 2020               104.05           46.22            Forced Place Insur                             758.81          231.33
Jan 2021               104.05           46.22            Forced Place Insur                             816.64          289.16
Feb 2021               104.05           46.22            Forced Place Insur                             874.47          346.99
Mar 2021               104.05           46.22            Forced Place Insur                             932.30          404.82
Apr 2021               104.05           46.22            Forced Place Insur                             990.13          462.65
May 2021               104.05           46.22            Forced Place Insur                           1,047.96          520.48
Jun 2021               104.05           46.22            Forced Place Insur                           1,105.79          578.31
Jul 2021               104.05           46.22            Forced Place Insur                           1,163.62          636.14
Aug 2021               104.05           46.22            Forced Place Insur                           1,221.45          693.97
                    $1,248.60       $1,248.64

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 115.67. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 208.11 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,221.49. Your starting
balance (escrow balance required) according to this analysis should be $694.01. This means you have a surplus of 527.48.
This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. We are sending you a check for the surplus.

We anticipate the total of your coming year bills to be 1,248.64. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




    Case 2:17-bk-04640                Doc 135        Filed 08/25/20 Entered 08/25/20 11:12:58                             Desc Main
                                                                                                                                    Page 2
                                                    Document      Page 4 of 7
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      104.05
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $104.05




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




       Case 2:17-bk-04640             Doc 135       Filed 08/25/20 Entered 08/25/20 11:12:58                      Desc Main
                                                                                                                            Page 3
                                                   Document      Page 5 of 7
                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                  COOKEVILLE DIVISION

  In Re:                                            Case No. 17-04640

  Debra Ann Parent
   Aka Debra Matthews                               Chapter 13
  Laureen Robin Parent

  Debtors.                                          Judge Randal S Mashburn

                                   CERTIFICATE OF SERVICE

 I certify that on August 25, 2020, a copy of the foregoing Notice of Mortgage Payment Change
 was filed electronically. Notice of this filing will be sent to the following party/parties through
 the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

           Rodney Lewis Caldwell, Debtors’ Counsel
           cm-ecf@jamesflexerconsumerlaw.com

           Daniel Castagna, Debtors’ Counsel
           cm-ecf@jamesflexerconsumerlaw.com

           Henry Edward Hildebrand, III, Chapter 13 Trustee
           hhecf@ch13nsh.com

           Office of the United States Trustee
           ustpregion08.na.ecf@usdoj.gov

 I further certify that on August 25, 2020, a copy of the foregoing Notice of Mortgage Payment
 Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

           Debra Ann Parent, Debtor
           221 WHITEFIELD LN
           Carthage, TN 37030

           Laureen Robin Parent, Debtor
           221 WHITEFIELD LN
           Carthage, TN 37030




Case 2:17-bk-04640         Doc 135     Filed 08/25/20 Entered 08/25/20 11:12:58            Desc Main
                                      Document      Page 6 of 7
 Dated: August 25, 2020                     /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com




Case 2:17-bk-04640    Doc 135    Filed 08/25/20 Entered 08/25/20 11:12:58     Desc Main
                                Document      Page 7 of 7
